SO ORDERED.

DONE and SIGNED February 26, 2019.




                                                                      ________________________________________
                                                                      JOHN S. HODGE
                                                                      UNITED STATES BANKRUPTCY JUDGE
                 ____________________________________________________________
                                              UNITED STATES BANKRUPTCY COURT
                                               WESTERN DISTRICT OF LOUISIANA
                                                    SHREVEPORT DIVISION

IN RE:                                                                 §                    Case Number: 15-11522
                                                                       §
Diane Stokes Farris                                                    §                    Chapter 13
                                                                       §
Debtor                                                                 §


                                                               Memorandum of Decision

              Before the Court is a motion filed by the United States Trustee (the “UST

Motion”) seeking to disgorge fees from, and impose fines on, bankruptcy petition

preparer (“BPP”) Cheynita Sneed 1 for violations of 11 U.S.C. § 110. (Doc. 63). The

Court held an evidentiary hearing on the UST Motion on January 9, 2019. Testimony

was given by Ms. Sneed and the debtor, Diane Stokes Farris (“Debtor”). The United

States Trustee (“UST”) was represented by counsel, Richard Drew. Ms. Sneed


                                                            
1
   Ms. Sneed used her former name, Cheynita Gordon, in connection with her work as a bankruptcy
petition preparer in this case. At trial, Ms. Gordon indicated that her preference was to be referred
to by her married name, Cheynita Sneed (Tr. at 3:21-23). This Court is happy to oblige and will refer
to her as Ms. Sneed throughout this Memorandum of Decision.

                                                                            
 

    15-11522 - #74 File 02/26/19 Enter 02/26/19 16:52:44 Main Document Pg 1 of 15
appeared pro se. Subsequent to the hearing, Ms. Sneed and Mr. Drew submitted

proposed findings of fact and conclusions of law. (Doc. 72, 73).

              After due consideration of the parties’ arguments, testimony and briefing, for

the reasons set forth more fully hereinafter, the Court GRANTS the UST Motion, and

ORDERS Ms. Sneed to forfeit the $200.00 paid to her by Debtor, and FURTHER

ORDERS that Ms. Sneed be fined $250.00 for each of her three violations of § 110, for

an aggregate fine of $750.00, payable to the United States Trustee. The Court

FURTHER ORDERS that Ms. Sneed is liable unto Debtor for statutory damages in

the amount of $2,000.00.

    I.        Jurisdiction, Venue, Core Status and Authority to Enter Final Order

              This Court has jurisdiction over the motions pursuant to 28 U.S.C. § 1334 and

by virtue of the reference by the district court pursuant to 28 U.S.C. § 157(a) and LR

83.4.1. Venue is proper pursuant to 28 U.S.C. § 1409. All claims presented to this

Court are “core” pursuant to 28 U.S.C. § 157 (b)(2)(A). Gould v. Clippard, 340 B.R.

861, 869 (M.D. Tenn. 2006) (holding that “all Section 110 matters are core

proceedings because such matters arise in Title 11.”). As one court has held, “there

can be no more fundamental exercise of core subject matter jurisdiction by the

bankruptcy court than its policing of professionals, such as bankruptcy petition

preparers (BPP), whom debtors pay to render services in connection with their cases.”

In re Douglas, 304 B.R. 223, 232 (Bankr. D. Md. 2003).2


                                                            
2
   The Court further notes that “[it] has the inherent power to regulate the conduct of attorneys and
non-attorneys providing, or attempting to provide, assistance to bankruptcy debtors.” (Emphasis
added). In re Nieves, 290 B.R. 370 (Bankr. C.D. Cal. 2003). This is necessary to prevent the
victimization of debtors and abuse of the bankruptcy process. Id.

                                                                
 

     15-11522 - #74 File 02/26/19 Enter 02/26/19 16:52:44 Main Document Pg 2 of 15
        This Court has an independent duty to evaluate whether it has the

constitutional authority to enter a final order. The Supreme Court’s ruling in Stern

v. Marshall, 564 U.S. 462 (2011), sets forth certain limitations on the constitutional

authority of bankruptcy courts to enter final orders. BP RE, L.P. v. RML Waxahachie

Dodge, L.L.C., 735 F.3d 279, 286 (5th Cir.2013) (“ ‘the question is whether the action

at issue stems from the bankruptcy itself or would necessarily be resolved in the

claims allowance process.’ ”) (quoting Stern, 564 U.S. at 499). Thus, under Stern, in

addition to determining whether each claim is core or non-core, this Court must also

determine whether the underlying issue “stems from the bankruptcy itself or it would

necessarily be resolved in the claims allowance process.” BP RE, 735 F.3d at 286.

Absent both statutory and constitutional authority, this Court may not enter a final

order, and instead must issue proposed findings of fact and conclusions of law to be

considered by the district court.

        The matter at bar requires this Court to issue rulings on a motion to disgorge

fees and for statutory fines pursuant to the bankruptcy petition preparer statute,

which solely concerns federal bankruptcy law. See 11 U.S.C. § 110. Therefore, there

are no Stern issues in this case. This Court holds that it has the constitutional and

statutory authority to enter a final order or judgment with respect to the matters at

bar. In re Wilson-Seafresh, Inc., 263 B.R. 624, 630 (Bankr. N.D. Fla. 2001) (“While

the Bankruptcy Code itself makes no mention of disgorgement of fees, case law clearly

recognizes the authority of the bankruptcy court to order the disgorgement of fees

under various situations.”). Indeed, as the court held in In re Douglas, “when a



                                            
 

    15-11522 - #74 File 02/26/19 Enter 02/26/19 16:52:44 Main Document Pg 3 of 15
complaint of misconduct is brought in the bankruptcy court against a professional

such as a BPP by the Office of the United States Trustee, which is statutorily charged

with monitoring the bankruptcy system for the public good, it is obvious that the court

has the subject matter jurisdiction to hear and determine it . . . any assertion to the

contrary is nonsense.”  304 B.R. 223, 232 (Bankr. D. Md. 2003); see also In re Gross,

2009 WL 2882828 (Bankr. E.D. Va. 2009) (holding that the imposition of sanctions

on a BPP is a core proceeding).

II.           Findings of Fact

              This Court makes the following findings of fact pursuant to Rule 7052 of the

Federal Rules of Bankruptcy Procedure, which incorporates Rule 52 of the Federal

Rules of Civil Procedure. To the extent that any finding of fact constitutes a

conclusion of law, it is adopted as such.

              The facts, in pertinent part, are as follows:

              1.             On August 19, 2015, Debtor filed a Chapter 13 petition for relief. (Doc.

1). While Debtor was represented by counsel at the time of her chapter 13 filing, she

later filed a pro se Motion to Convert Case from Chapter 13 to Chapter 7 (Doc. 47)

with the assistance of Ms. Sneed.

              2.             Ms. Sneed testified that she owns and operates 3 the Business “Low Cost

Documents Services” (“LCDS”), and that since March of 2018 4, it has been located


                                                            
3
  Ms. Sneed testified that while she is the sole proprietor and operator of LCDS (an unincorporated
entity), her husband also works for the company as its director of marketing. (Tr. at 47:2-8; 62:7-18).

4 Ms. Sneed first opened a Louisiana location for LCDS in February of 2016 at a building on Pines
Road, although Ms. Sneed could not recall its address. (Tr. at 52:1-4).


                                                                
 

    15-11522 - #74 File 02/26/19 Enter 02/26/19 16:52:44 Main Document Pg 4 of 15
at 9051 Mansfield Road, Building E, Suite 2, Shreveport, Louisiana. (Tr. at 47:2-9).

              3.             The LCDS Facebook page has advertised that “Low Cost Specialize [sic.]

in Bankruptcy filing,” including chapter 13 and chapter 7 cases. (UST Ex. 1 at 2).

Another advertisement on the LCDS Facebook page states that “we can convert your

13 to a 7.” (UST Ex. 1 at 2). The LCDS Facebook page has also advertised the service

of explaining the difference between chapter 7 and chapter 13 proceedings. (UST Ex.

1 at 10). The LCDS Facebook page has included a photograph of the words “Legal

Services” in its marketing materials. (UST Ex. 1 at 11).

              4.             Ms. Sneed is not a lawyer licensed in the state of Louisiana or any other

state, and LCDS has not worked with or had any association with a Louisiana

attorney5 in providing bankruptcy assistance. (Tr. at 49:23-50:9).

              5.             Debtor contacted Ms. Sneed for bankruptcy assistance in converting her

case to a chapter 7. (Tr. at 39:8-13). She paid Ms. Sneed $200. (Tr. at 39:25-40:1).

              6.             Ms. Sneed prepared for Debtor a motion to convert the case from chapter

13 to chapter 7, an amended petition, a chapter 7 statement of intent, and a

declaration regarding electronic filing. (Doc. 47, 48, 50, 51). Ms. Sneed also prepared

an Official Form 119 “Bankruptcy Petition Preparer’s Notice, Declaration and

Signature (“BPP Notice”), reporting that she had prepared these documents. (Doc.

49). All of these documents were filed on August 3, 2018. Ms. Sneed brought the

documents to the Clerk of Court’s office on behalf of Debtor for filing. (Tr. at 41:3-5).


                                                            
5 Before she opened up the LCDS location on Mansfield Road in Shreveport, Louisiana, Ms. Sneed
testified that she worked as a paralegal for Shreveport attorney S.P. Davis from August, 2017 to
February, 2018. (Tr. at 50:2-22, 51:9-11). Ms. Sneed testified that while she has no formal association
with any Louisiana attorney, she will occasionally refer clients to Mr. Davis and other lawyers. Id.

                                                                
 

    15-11522 - #74 File 02/26/19 Enter 02/26/19 16:52:44 Main Document Pg 5 of 15
              7.             Neither Debtor nor Ms. Sneed filed Official Bankruptcy Form B 2800,

which is a declaration under penalty of perjury disclosing compensation as

bankruptcy petition preparer.                                  Ms. Sneed did not present credible testimony

establishing that she ever prepared any such declaration.

              8.             Apart from her work as a BPP in this case, Ms. Sneed has been a BPP

in three (3) other Louisiana bankruptcy cases. (Tr. at 64:1-8). Additionally, Ms.

Sneed testified that she provides bankruptcy services through her company’s online

website, and that these services include preparing bankruptcy schedules and other

documents for filing in other states. (Tr. at 52:23-25).

              9.             Debtor’s testimony was credible. Ms. Sneed’s testimony was not

credible.

III.          Conclusions of Law and Analysis

              This Court makes the following conclusions of law pursuant to Rule 7052 of

the Federal Rules of Bankruptcy Procedure, which incorporates Rule 52 of the

Federal Rules of Civil Procedure. To the extent that any conclusion of law constitutes

a finding of fact, it is adopted as such. 6

              A.             The Bankruptcy Petition Preparer Statute

              The bankruptcy petition preparer statute, Section 110 of Title 11, was enacted

as part of the Bankruptcy Reform Act of 1994, and provides penalties for a person,

other than an attorney or employee of an attorney, who negligently or fraudulently


                                                            
6Unless otherwise indicated, all citations to statutory sections are to the Bankruptcy Reform Act of
1978 (“Bankruptcy Code” or “Code”), as amended, 11 U.S.C. § 101 et seq.



                                                                      
 

    15-11522 - #74 File 02/26/19 Enter 02/26/19 16:52:44 Main Document Pg 6 of 15
prepares bankruptcy petitions. In re Farner, 17 Mont. B.R. 48, 50 (Bankr. D. Mont.

1998); In re Stacy, 193 B.R. 31, 35 (Bankr. D. Or. 1996). The House Report explains

the rationale behind § 110 as follows:

              Bankruptcy petition preparers not employed or supervised by any
              attorney have proliferated across the country. While it is permissible
              for a petition preparer to provide services solely limited to typing, far too
              many of them also attempt to provide legal advise and legal services to
              debtors. These preparers often lack the necessary legal training and
              ethics regulation to provide such services in an adequate and
              appropriate manner. These services may take unfair advantage of
              persons who are ignorant of their rights both inside and outside the
              bankruptcy system.

H.R. Rep. 103–384, 103rd Cong., 2nd Sess. at 40–41 (Oct. 4, 1994); In re Rankin, 320

B.R. 171, 179–80 (Bankr. D. Mont. 2005).

        B.    Ms. Sneed is a Bankruptcy Petition Preparer

        Under § 110(a)(1) of the Code, a “bankruptcy petition preparer” is someone,

other than an attorney for the debtor or an employee of such attorney under the direct

supervision of such attorney, who prepares, for compensation, for a debtor

“documents for filing,” as that term is defined in 11 U.S.C. § 110(a)(2). Ms. Sneed

stated, under penalty of perjury, in Official Form 119 (Doc. 49) that she is a

bankruptcy petition preparer and Debtor’s testimony supports that conclusion. The

Court concludes that Ms. Sneed is a “bankruptcy petition preparer” as that term is

defined in § 110 of the Bankruptcy Code.

        Because Ms. Sneed is a bankruptcy petition preparer, she is subject to 11

U.S.C. § 110, and can be penalized and fined in accordance with the statute for

violations thereof.



                                              
 

    15-11522 - #74 File 02/26/19 Enter 02/26/19 16:52:44 Main Document Pg 7 of 15
        C.    Failure to File Declaration of Payments by Debtor to Petition
              Preparer in Violation of § 110(h)

        Section 110(h)(2) of the Code provides that “a declaration under penalty of

perjury by the petition preparer shall be filed together with the petition, disclosing

any fee received from or on behalf of the debtor within 12 months immediately prior

to the filing of the case, and any unpaid fee charged to the debtor.” See, Official

Bankruptcy Form B 2800. Section 110(h)(3)(B) provides that a failure to comply with

§ 110(h) is cause for forfeiture of all fees charged by a petition preparer in a case.

Section 110(l) further provides that a petition preparer may be fined a maximum of

$500.00 per violation for failure to comply with § 110(h).

        As evidenced by the case record, such a declaration was never filed, despite Ms.

Sneed’s admission that she received $200 from Debtor. (Tr. at 36:7-11). Ms. Sneed

testified that she prepared and provided Debtor such a declaration but that Debtor

did not file it, despite filing other documents she prepared for her. The Court finds

this testimony self-serving and not credible. See In re Bay, 2014 WL 2600114 (Bankr.

S.D. Tex. 2014) (holding that “a self-serving pattern of selective recall and selective

disclosure weakens credibility and the court may give such testimony lesser weight.”)

        Debtor, however, credibly testified that it was Ms. Sneed, rather than Debtor,

who actually brought the documents to the clerk of court’s office for filing. (Tr. at

41:3-5). Ms. Sneed filed several documents but the § 110(h)(2) declaration was not

among them. Furthermore, between the January 9, 2019 hearing and the post-trial

briefing deadline of February 11, 2019, Ms. Sneed had ample opportunity to provide

the Court with a copy of the § 110(h) declaration that she claims to have provided to

                                             
 

    15-11522 - #74 File 02/26/19 Enter 02/26/19 16:52:44 Main Document Pg 8 of 15
Debtor for filing, but such a declaration was never provided. This is in spite of the

fact that Ms. Sneed’s testimony indicated that she “kept a copy of all documents” for

her own file. (Tr. at 59:1-3).

              Ms. Sneed’s protestations notwithstanding, the Court cannot overlook credible

testimony to accept that Debtor was provided a signed compensation declaration by

Ms. Sneed, but that such compensation declaration was not filed with the Court,

despite the fact that Ms. Sneed filed numerous other documents with the Court on

Debtor’s behalf. Even if Ms. Sneed did prepare a compensation declaration, why

hasn’t Ms. Sneed been able to produce a copy of such declaration?                           The clear

implication, and this Court’s finding, is that Ms. Sneed never prepared or delivered

to Debtor a compensation declaration in the first place.

              Because the Court finds that Ms. Sneed failed to deliver to Debtor the required

compensation declaration under § 110(h)(2), the Court pretermits consideration of

Ms. Sneed’s argument that the bankruptcy petition preparer statute does not require

her to file the § 110(h) declaration but that it requires Debtor to do so.7 (Doc. 73, ¶ 3).

              Ms. Sneed also relies heavily on a purported “contract”. (Sneed Ex. 3). Such

reliance is misplaced because Ms. Sneed was not able to produce a copy of any

contract signed by Debtor.


                                                            
7
  This argument is based in part on the language in Rule 2016(c) of the Federal Bankruptcy Rules
which requires the BPP to deliver a compensation disclosure to the debtor but does not specifically
require the BPP to file the original compensation disclosure into the suit record. Rather, so the
argument goes, Rule 2016(c) only requires the BPP to file with the clerk any supplemental statement
to the original disclosure. While not necessary to the Court’s ruling in this case, the Court notes that,
despite the language of Rule 2016(c), which is clearly a procedural rule, Section 110(h) of the
Bankruptcy Code sets forth substantive and affirmative duties for all BPP’s, which include a BPP’s
duty to ensure that all compensation declarations are duly filed.

                                                                
 

    15-11522 - #74 File 02/26/19 Enter 02/26/19 16:52:44 Main Document Pg 9 of 15
         This Court agrees with the UST’s assertion that Ms. Sneed exhibited a

pervasive neglect of her duty to disclose her compensation to the court, with no

evidence she prepared, much less filed, the declaration under penalty of perjury

required by § 110(h)(2).

         B.    Violation of § 110(f) in Advertising

         Section 110(f) of the Bankruptcy Code prohibits a petition preparer from using

the word “legal” or “any similar term in any advertisement....” 11 U.S.C. § 110(f). As

set forth above, the underlying purpose of § 110 is to protect debtors who may be

“ignorant of their rights both inside and outside the bankruptcy system.” In re Gomez,

259 B.R. 379, 385 (Bankr. D. Colo. 2001). Put practically, the statute's intent is to

ensure that “debtors understand exactly what they will and will not receive from

petition preparers.” Id.

         In this case, the door to Ms. Sneed’s BPP business contained a sign using the

term “Legal Services.” (Tr. at 64:9-22). A photograph of the “Legal Services” sign

also appears on the LCDS Facebook page. Id. Additionally, Ms. Sneed testified that

the term “Legal Services” appears on pamphlets distributed by Ms. Sneed at LCDS.

(Tr. at 55:5-12).

         The plain language of § 110(f) prohibits any use of the word “legal” in an

advertisement by a non-attorney BPP. This prohibition clearly includes use of the

term “Legal Services.” The statute “does not say that some uses of the word ‘legal’

are acceptable through context, modifier, or otherwise.” In re Wojcik, 560 B.R. 763,

770–71 (B.A.P. 9th Cir. 2016). The prohibition is “absolute and unambiguous.” In re



                                             
 

    15-11522 - #74 File 02/26/19 Enter 02/26/19 16:52:44 Main Document Pg 10 of 15
Farness, 244 B.R. 464, 468 (Bankr. D. Idaho 2000). Therefore, whether Debtor was

actually misled into thinking Ms. Sneed offered legal advice or legal services is not

the test for whether Ms. Sneed violated § 110(f). Section 110(f) is a “strict liability”

provision. Bolen v. King (In re Howard), 351 B.R. 371, 380 (Bankr. W.D. La. 2005).

         The intent and impact of the statement “Legal Services” is unmistakable. The

Court finds that Ms. Sneed violated 11 U.S.C. § 110(f).

         C.     Violation of § 110(e)(2) by Providing Legal Advice

         Section 110(e)(2)(A) of the Bankruptcy Code prohibits a petition preparer from

rendering legal advice. Section 110(e)(2)(B) sets forth a nonexclusive list of what

constitutes legal advice for purposes of § 110(e)(2)(A). Included in this list is: (i)

whether filing a bankruptcy case is appropriate; (ii) whether the debtor will be able

to retain a home, car, or other property; and (iii) advising the debtor on the procedures

and rights of a debtor in bankruptcy. 11 U.S.C. § 110(e)(2)(B).

         Ms. Sneed maintains that she never gave legal advice simply because the

“contract” she produced at the hearing includes a provision stating that Ms. Sneed

was not giving legal advice. However, Ms. Sneed cannot contract around § 110’s

prohibition on bankruptcy petition preparers offering legal advice.

         The question of whether or not Ms. Sneed gave Debtor legal advice can be

answered by the fact that she filled out and filed numerous documents for Debtor.

Preparing bankruptcy documents and giving advice regarding bankruptcy matters of

necessity constitutes the practice of law. In re Guttierez, 248 B.R. 287, 295 (Bankr.

W.D. Tex. 2000). Bankruptcy documents simply cannot be prepared without having



                                             
 

    15-11522 - #74 File 02/26/19 Enter 02/26/19 16:52:44 Main Document Pg 11 of 15
to make legal decisions. Id. Even the simplest bankruptcy cases require a familiarity

with principles of bankruptcy and state property law which are beyond a layperson's

knowledge. Id. When the petition preparer makes these choices for the debtor, as

Ms. Sneed did here, the petition preparer is practicing law. Id.

         The Court concludes that Ms. Sneed violated 11 U.S.C. § 110(e). In finding

that Ms. Sneed violated § 110(e), this Court adopts the warning issued by Judge Jay

Cristol of the Southern District of Florida in In re Hidalgo: “Let all individuals who

are preying upon the misery and misfortune of poor people by taking their last dollars

for false counsel, beware. The full power of the court will be used to discover and

appropriately sanction such wrongdoers.” In re Hidalgo, 96 B.R. 389, 390 (Bankr.

S.D. Fla. 1988).

         D. Applicable Law on Forfeiture of Fees and Imposing Fines and
            Statutory Damages for Violations of § 110

     1. Disgorgement of Fees and Imposition of Fines

         All fees charged by a bankruptcy petition preparer may be forfeited in any case

in which the bankruptcy petition preparer fails to comply with § 110(b), (c), (d), (e),

(f), (g) or (h). As set forth above, Ms. Sneed failed to comply with § 110(e), (f) and (h)

in connection with her assistance of Debtor. This Court concludes that all fees

charged to Debtor should be forfeited. Debtor testified that she paid a total of $200.00

to Ms. Sneed. Therefore, $200.00 should be forfeited by Ms. Sneed, and made

payable to Debtor.

         Additionally, § 110(l)(1) provides that a bankruptcy petition preparer who fails

to comply with any provision of Subsection (b), (c), (d), (e), (f), (g) or (h) of § 110 may

                                              
 

    15-11522 - #74 File 02/26/19 Enter 02/26/19 16:52:44 Main Document Pg 12 of 15
be fined not more than $500.00 for each violation. The evidence discussed above

supports the United States Trustee’s assertions of violations of § 110(e), (f) and (h).

The United States Trustee’s motion requests the imposition of fines in addition to the

forfeiture of fees. This Court concludes that it should fine Ms. Sneed $250.00 for each

violation.    Since the Court has concluded that Ms. Sneed committed three (3)

violations of § 110, Ms. Sneed’s fines aggregate to $750. Ms. Sneed shall pay such

fine to the United States Trustee, who shall deposit the amount in the United States

Trustee Fund. 11 U.S.C. § 110(l)(4)(A).

     2. Statutory Damages

         A BPP who violates § 110, including Subsection (f), “or commits any act that

the court finds to be fraudulent, unfair, or deceptive” shall be ordered by the court to

pay to the debtor:

             (A) the debtor's actual damages;

             (B) the greater of—

               (i)    $2,000.00; or

               (ii)   twice the amount paid by the debtor to the bankruptcy petition
                      preparer for the preparer's services; and

             (C) reasonable attorney's fees and costs in moving for damages …

11 U.S.C. 110(i)(1) (Emphasis added).

         The Court finds that Ms. Sneed violated § 110(e), (f) and (h), which is enough

to mandate damages under § 110(i)(1). The use of the word “shall” in § 110(i)(1)

indicates that the bankruptcy court has no discretion in deciding whether to impose

statutory damages of $2,000.00 once it finds a violation of § 110(f), (h) or (e). In re

                                             
 

    15-11522 - #74 File 02/26/19 Enter 02/26/19 16:52:44 Main Document Pg 13 of 15
Wojcik, 560 B.R. 763, 771 (B.A.P. 9th Cir. 2016). Even if no actual damages are

requested, the court must award statutory damages which are computed to be the

greater of either: (1) $2,000.00, or (2) twice the amount paid by the debtor to the BPP

for his or her services ($400.00 here). In re Branch, 504 B.R. 634, 648 (Bankr. E.D.

Calif. 2014). As such, this Court is constrained by § 110(i)(1) and awards Debtor

$2,000.00 in statutory damages.

         The disgorgement of the $200.00 fee Debtor paid to Ms. Sneed and the $750.00

in total fines are, however, discretionary, with Congress's use of the term “may” in

both § 110(h)(3)(B) and (l)(1). See id. (court is permitted, but not required, to order

the forfeiture of fees or impose statutory fines when violation of § 110(f) has occurred).

Due to the multiple violations of § 110 described above, the Court finds that it is well

within its discretion to order the disgorgement of Ms. Sneed’s $200.00 fee under §

110(i)(1), and to fine her $250.00 (half of the maximum of $500.00) per violation for

three violations.

IV.      Conclusion

         For the reasons set forth herein, the Court concludes that the United States

Trustee has met its burden in showing that Ms. Sneed violated § 110 of the

Bankruptcy Code on multiple occasions. The evidence showed that Ms. Sneed: (1)

was paid compensation by a Chapter 13 debtor that was not disclosed to the Court,

(2) advertised her BPP business as one offering “legal services,” and (3) illegally went

beyond the scope of the “typing/scrivening” services that BPP’s are authorized to do.

         The Court orders Ms. Sneed to forfeit $200.00, payable to Debtor. The Court



                                             
 

    15-11522 - #74 File 02/26/19 Enter 02/26/19 16:52:44 Main Document Pg 14 of 15
also imposes a fine of $250.00 against Ms. Sneed for each of her three violations of §

110, for an aggregate fine of $750.00, payable to the United States Trustee. Finally,

the Court holds that Ms. Sneed is liable to Debtor for mandatory statutory damages

in the amount of $2,000.00.

         The Court will issue a separate Order consistent with this Memorandum of

Decision.

                                         ###




 




                                           
 

    15-11522 - #74 File 02/26/19 Enter 02/26/19 16:52:44 Main Document Pg 15 of 15
